                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

JAMES A. CIESNIEWSKI, et al,                         )
                                                     )
                              Plaintiffs,            )
                                                     )
                         v.                          )       No. 1:16-cv-00817-JPH-TAB
                                                     )
ARIES CAPITAL PARTNERS, INC., et al,                 )
                                                     )
                              Defendants.            )

            ORDER ON PLAINTIFF’S MOTIONS TO COMPEL AND TO STRIKE

            I.   Introduction

       In the underlying action, Plaintiff James Ciesniewski alleges that Defendants Aries

Capital Partners, Inc. and the Palisades Defendants1 enforce and/or attempt to enforce judgments

without a legal basis. Ciesniewski claims that the Palisades Defendants acquire judgments from

businesses and employ Aries to service the judgments, and that Aries engages lawyers and law

firms to collect the judgments. But according to Ciesniewski, some of these collections efforts

run afoul of the Fair Debt Collection Practices Act because of a lack of a valid assignment from

the original business who won the judgments and because the businesses had dissolved.

Ciesniewski calls the dissolved businesses “dead companies.” A discovery dispute resulted

concerning the actions to enforce dead companies’ judgments and the lawyers and law firms

involved.

       After trying to resolve this discovery dispute via phone calls and email, as well as a

conference with the Magistrate Judge, the parties felt motions practice was necessary.




1
 The “Palisades Defendants” collectively refers to Defendants Asta Funding Inc., Palisades
Collection, LLC, and Palisades Acquisition XVI, LLC.
Ciesniewski filed the instant motion to compel. Aries and the Palisades Defendants filed

separate responses. In responding to the motion and with the Court’s leave, the Palisades

Defendants filed a surreply, but Ciesniewski filed a motion to strike it.2 The Court now

considers both motions together, denies Ciesniewski’s motion to strike [Filing No. 142], and

grants in part and denies in part Ciesniewski’s motion to compel. [Filing No. 119.] Defendants

shall have until July 16, 2019, to provide any responsive documents. Ciesniewski’s request for

his attorney’s fees is denied.

         II.   Motion to Strike

       Ciesniewski’s motion to strike argues the Court should strike the Palisades Defendants’

surreply because it relies on new and improper evidence. The surreply includes a declaration

from the Palisades Defendants’ vice president of business development. [Filing No. 140.]

Ciesniewski argues the Court did not grant the Palisades Defendants leave to file the supporting

declaration, and regardless, the declaration attempts to improperly present legal interpretations

and conclusions as evidence. [Filing No. 142, at ECF pp. 1–2 (citing Good Shepard Manor

Found. v. City of Momence, 323 F.3d 557, 564 (7th Cir. 2003)).]

       Ciesniewski’s arguments are unpersuasive. First, Ciesniewski argues that “the proper

purpose of a [sur]reply brief is to reply, not to present new evidence,” which is ironic given that

the Court permitted the surreply because Ciesniewski included a new argument in his reply. [Id.

at ECF p. 2.] The declaration evidence is responsive to Ciesniewski’s new argument concerning

agency and sub-agency, and there is nothing inherently improper about including it. Second,

though Ciesniewski asserts that the declaration presents a legal argument, Ciesniewski fails to




2
  The progression of this discovery dispute suggests the parties and their counsel have become
sidetracked from the merits of this case.
                                                 2
point to supposed offending language. The declaration does not cite legal standards, and

contrary to Ciesniewski’s contention, the declaration does not claim there is no agent or subagent

relationship. Rather, it properly provides testimonial evidence that may support that position.

[Filing No. 140, at ECF pp. 1–2.] Third, the bulk of the motion to strike presents counter

arguments to those in the Palisades Defendants’ surreply, meaning most of Ciesniewski’s motion

to strike is really a sur-surreply. [Filing No. 142, at ECF pp. 2–3, ¶¶3–6.] And unfortunately,

much of the Palisades Defendants’ response to the motion to strike is largely a sur-sur-surreply.

[Filing No. 143, at ECF p. 1.] Enough is enough. The motion to strike is denied.

       III.    Motion to Compel

       The motion to compel concerns Ciesniewski’s efforts to certify a nationwide class.

Ciesniewski seeks “all documents responsive to [Ciesniewski’s] First Set of Discovery Requests

that relate to the issues of class size and the network of attorneys retained to enforce judgments

on behalf of dead companies.” [Filing No. 119, at ECF p. 6.] Ciesniewski points to cases in

which courts have permitted similar pre-certification discovery into the size of the potential

class. [Filing No. 119, at ECF p. 6 (citing Muha v. Encore Receivable Management, Inc., 236

F.R.D. 429, 430 (E.D. Wis. 2006); Lucas v. G.C. Serv’s, LP, 226 F.R.D. 328 (N.D. Ind. 2004);

Gray v. First Winthrop Corp., 133 F.R.D. 39 (C.D.Cal. 1990); Zahorik v. Cornell Univ., 98

F.R.D. 27 (N.D.N.Y. 1983); Walker v. World Tire Corp., Inc., 563 F.2d 918, 921 (8th Cir. 1977);

McCray v. Standard Oil Co., 76 F.R.D. 490, 500 (N.D. Ill. 1976)).] Aries argues in response that

the request for class size data is premature, the motion is untimely, and the discovery is not

proportional to the needs of the case. [Filing No. 120.] The Palisades Defendants separately

respond that the requested documents are not in its control. [Filing No. 121.]




                                                 3
                   a. Aries’ Response

        Aries does not meet its burden in opposing the motion to compel. See Belcastro v.

United Airlines, Inc., 17 C 1682, 2019 WL 1651709, at *4 (N.D. Ill. Apr. 17, 2019) (objecting

party “bears the burden of showing why the request is improper”). Aries cites Swelnis v.

Universal Fidelity L.P., No. 2:13-cv-104-PRC, 2014 U.S. Dist. LEXIS 53058, at *8 (N.D. Ind.

Apr. 17, 2014), arguing that discovery into a putative nationwide class is premature because

Aries concedes that there are 63 putative class members in Indiana, which should be sufficient to

satisfy the numerosity requirement to certify an Indiana class. [Filing No. 120, at ECF pp. 3–4.]

While Swelnis supports the position that discovery into class size is not necessary when the

parties already have a good estimate, nothing in the case supports Aries’ position that it can cut

off discovery into the size of a putative nationwide class because the numerosity requirement has

likely been met for a statewide class. See Swelnis, 2014 U.S. Dist. LEXIS 53058, at *8. While

there may be some wisdom in testing the waters by attempting to certify an Indiana class before

expanding nationwide, Aries provides no authority suggesting it can force Ciesniewski to take

this route.

        Aries next argues that the motion is untimely. As Ciesniewski explains, however, the

delay was largely beyond his control. Ciesniewski filed the motion to compel a month before the

close of discovery. As Aries points out, Seventh Circuit courts have found motions to compel

filed near the discovery deadline to be untimely. See, e.g. Wilbur v. County of Waukesha, No.

14-cv-0046-PP, 2016 U.S. Dist. LEXIS 99835, at *8 (E.D. Wis. July 28, 2016); Ridge Chrysler

Jeep, L.L.C. v. Daimler Chrysler Servs. N. Am., L.L.C., No. 03 C 760, 2004 U.S. Dist. LEXIS

26861, at *4 (N.D. Ill. Dec. 29, 2004). However, Ciesniewski persuasively explains that he

raised the issue well before the deadline, but the required process to bring a motion to compel ran



                                                 4
up to the deadline.3 [Filing No. 119, at ECF pp. 2–4.] Ciesniewski broached the issue with the

Palisades Defendants on January 31, 2019, and with Aries on February 14. The parties discussed

the issue in calls on February 19 and March 1 but did not reach an agreement. The parties

promptly requested the required Local Rule 37-1 conference with the Magistrate Judge. At that

March 15 conference, Ciesniewski was ordered to produce examples of alleged improper

collections occurring outside Indiana, and Ciesniewski produced the examples on April 1.

Defendants responded on April 24, indicating their continued objection to the discovery, and

Ciesniewski filed his motion on May 14. Nothing in this scenario suggests Ciesniewski lacked

diligence, and the Court will not deny the motion as untimely.

       Finally, Aries argues the discovery is not proportional to the needs of the case, as

required by Rule 26(b)(1). In determining whether discovery is proportional, the Court considers

“the importance of the issues at stake in the action, the amount in controversy, the parties'

relative access to relevant information, the parties' resources, the importance of the discovery in

resolving the issues, and whether the burden or expense of the proposed discovery outweighs its

likely benefit.” Fed. R. Civ. P. 26(b)(1). Aries argues that the discovery would be exceptionally

time consuming and difficult because it would have to scour dockets all across the country,

looking for enforcement actions brought in the name of the dead companies and checking

individual docket entries. Aries points out that this is the exact same process that Ciesniewski

argues would be overly burdensome for him to have to do. However, Ciesniewski replies that

Aries retained the lawyers and law firms who filed the enforcement actions, so there is no reason




3
 In his reply brief, Ciesniewski asserts that “it is the bad faith delay of the Defendants that can
be blamed for the timing of Plaintiffs’ motion.” [Filing No. 126, at ECF p. 3.] However,
Ciesniewski makes no argument in support of this serious accusation. Unsupported allegations
of this magnitude should be avoided.
                                                  5
Aries could not obtain the information from its lawyers. The amount in controversy in this

potential nationwide class is significant, and Aries is in the best position to access this

information. Thus, the Court is not convinced that the discovery of this relevant information

would be disproportionate to the needs of the case, and the Court grants Ciesniewski’s motion

with respect to Aries.

                   b. The Palisades Defendants’ Response

       The Palisades Defendants rely on a different theory in their separate response to

Ciesniewski’s motion to compel. The Palisades Defendants argue they cannot supply the

requested information because they do not possess it. The Palisades Defendants contend that

parties are only required to produce documents over which they have possession, custody, or

control or the legal right to obtain the documents on demand. [Filing No. 121, at ECF p. 5

(citing United States v. Approximately $7,400 in U.S. Currency, 274 F.R.D. 646, 647 (E.D. Wis.

2011)).] The Palisades Defendants claim that they do not have the documents or the legal right

to demand them because, unlike Aries, they do not have any direct relationships with the lawyers

and law firms who file the collection actions.

       Ciesniewski replies that the Palisades Defendants do in fact have a legal right to the

documents because the lawyers or law firms are subagents. Ciesniewski attempts to establish

that there is an agency relationship between the Palisades Defendants and Aries through which

the Palisades Defendants could demand the documents from the lawyers and law firms. [Filing

No. 126, at ECF pp. 8–9.] Ciesniewski points to language in an agreement he argues gives the

Palisades Defendants a right to audit Aries. [Id.] The Palisades Defendants contest this

characterization and assert that the agreement expressly disclaims any agency relationship

between the Palisades Defendants and Aries. [Filing No. 139, at ECF p. 2.]



                                                  6
       Regardless, diving into this potentially complex issue of agency law would be a purely

academic exercise because Ciesniewski can go directly to Aries. The Court will not require a

three-step process when a two-step process delivers the same result. Therefore, the Court denies

Ciesniewski’s motion to the extent it seeks to compel the Palisades Defendants to compel Aries

to compel its attorneys to turn over documents.

       However, Ciesniewski also argues that the Palisades Defendants have possession of at

least some of the documents at issue, pointing to Interrogatory 14, which asks for “any debts that

have been sold to a third party,” as an example. [Filing No. 126, at ECF p. 7.] Notably, the

Palisades Defendants claim in their response that they are unsure about the scope of the

production requests at issue in Ciesniewski’s motion to compel, and that the clarification they

received from Ciesniewski seems to include more documents than had previously been

discussed. [Filing No. 121, at ECF pp. 3–4.] Ciesniewski’s motion does not state which

individual discovery requests he seeks to enforce, but instead includes a general description of

the requests for which he seeks responses. [Filing No. 119, at ECF p. 6.] The briefing on this

point lacks specificity and precludes the Court from being able to determine the scope of this

issue. Thus, all the Court can conclude is that the Palisades Defendants must produce by July 16

all responsive documents that are in their possession.

        IV.    Fees

       Ciesniewski asks the Court to award attorney’s fees incurred in filing the motion to

compel. [Filing No. 119, at ECF p. 6.] Rule 37(a)(5) requires the Court to award attorney’s fees

upon granting a motion to compel unless the opposing party’s response was substantially

justified. A response is substantially justified if it “posit[s] a ‘genuine dispute’ or if reasonable

people could differ as to the appropriateness of the contested action.” Tecnomatic, S.p.A. v.



                                                   7
Remy, Inc., 1:11-cv-00991-SEB, 2013 WL 6665531, at *1 (S.D. Ind. Dec. 17, 2013). Aries

identified genuine disputes regarding the appropriateness of both Ciesniewski’s discovery

requests and his motion to compel. And the Palisades Defendants were largely successful in

opposing Ciesniewski’s motion. Therefore, an award of attorney’s fees is not warranted.

        V.     Conclusion

       As discussed above, the Court denies Ciesniewski’s motion to strike [Filing No. 142]

because Ciesniewski fails to show the Palisades Defendants’ surreply was improper. The Court

grants in part and denies in part Ciesniewski’s motion to compel. [Filing No. 119.] The Court

grants the motion to the extent it seeks to require Aries to obtain and provide documents from

lawyers and law firms it retained to prosecute enforcement actions. However, the Court denies

the motion to the extent it seeks to compel the Palisades Defendants to produce documents

outside of their immediate possession. The Defendants shall provide any responsive documents

by July 16, 2019. Ciesniewski’s request for his attorney’s fees is denied.


               Date: 7/3/2019

                                       _______________________________
                                       Tim A. Baker
                                       United States Magistrate Judge
                                       Southern District of Indiana




       Distribution: All ECF-registered counsel of record by email.




                                                8
